Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

We are delighted to document your [Frank J. Cesario] relationship with ISCO
International as Chief Financial Officer, reporting to Chief Executive Officer
John Thode. In this letter I would like to present the terms of your employment
with ISCO.

 

Your salary will be $175,000 per year, earned and paid on ISCO’s regular payroll
cycle. You will be eligible for a cash bonus of up to 25% of your annual salary,
based on the achievement of mutually agreed upon goals. You will remain eligible
to participate in the February 2006 payouts of the incentive cash and equity
programs. Subject to Board approval, I anticipate those totals to be $15,000 in
cash bonus and a grant of 250,000 shares of ISCO common stock.

 

We will recommend to our Board of Directors that you be granted restricted
common stock in the amount of 250,000 shares in 2006, to vest on a quarterly
basis over two years. You would earn an additional 125,000 restricted shares of
common stock if the company exceeds its annual business plan by 50%, or 250,000
restricted shares of common shares of common stock if the company exceeds its
annual business plan by 100%. These additional shares, if earned, would vest
semi-annually over a two year period.

 

In recognition of your capabilities and experience, ISCO offers you three months
of severance if you are terminated for any reason other than Good Cause,
contingent upon your execution of a release and non-disparagement agreement. You
would receive your base salary during the severance period, and receive any
bonus earned during your employment period as well as all vested equity awards
as of your termination date. Good Cause, as that term is generally defined,
includes (1) the refusal, failure or inability to perform one’s duties,
(2) willful misconduct or gross negligence in the carrying out one’s duties,
(3) a felony conviction (or plea of nolo contendre to a like charge), or (4) the
willful violation of ISCO’s code of conduct or other policies and procedures
subject to the terms of those policies and procedures.

 

General

 

Employees are paid bi-weekly, every other Friday. Your employment will continue
“at will” until either you or ISCO notifies the other of termination, subject to
the severance benefit listed above.

 

ISCO will also provide you with its customary benefits package, which includes a
medical, RX, dental, vision, life and disability plan. These benefits are
effective upon your hire date. You may also participate in the 401(k) savings
plan (including 50% match of employee contributions up to 3% of employee salary)
and/or Flexible Spending Account (Section 125/Cafeteria Plan) on the same terms
as are provided to other ISCO employees. You will be eligible for vacation days
according to company policy. As an ISCO employee, you will have access to
information about the properties and operations of ISCO, which are confidential
in nature. Your work on behalf of ISCO may also give rise to patentable or
otherwise proprietary inventions. Please note that you have already executed
ISCO’s standard Confidentiality and Proprietary Rights Agreement, which remains
in full force and effect.

 

I am pleased to present these terms to you, Frank. If you accept them, please
sign a copy of this letter and return it to my attention, retaining the other
copy for your files.

 

Sincerely,

John Thode

President and CEO

 

Accepted and Agreed:  

/s/ Frank Cesario                        

--------------------------------------------------------------------------------

  Date: February 6, 2006